UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK S. BRANTLEY,

                                 Plaintiff,
                                                                  19-CV-10991 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
MUNICIPAL CREDIT UNION, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        On November 27, 2019, Plaintiff filed a pro se complaint under the Court’s federal

question and diversity jurisdiction, asserting claims in connection with his removal from a

volunteer position on the Board of Directors of the Municipal Credit Union. The Clerk of Court

opened that complaint under civil case number 19-CV-10994.

        That same day, Plaintiff also submitted a letter to the Court seeking to correct a statute

citation error on several pages of the complaint. He provided three corrected pages for

substitution of the pages with the error. But the Clerk of Court opened the corrected pages as a

new civil action under this docket number, 19-CV-10991.

        Because Plaintiff makes it clear that he submitted the pages that were opened as a new

action to correct the statute citation error in his complaint under case number 19-CV-10994, this

duplicate action was opened in error. The Clerk of Court is therefore directed to administratively

close this action.

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. This order closes the case under this docket

number, 19-CV-10991.
         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 5, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  2
